DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frommelt et al. (DE 102014000573 A1).
With regards to Claim 1, Frommelt discloses an over-the-range appliance mountable over a cooktop appliance [Figures 1-5], the over-the-range appliance including:
A cabinet (11) including a bottom panel [note Figure 1: bottom panel of (11)] defining a central aperture (16) [note ‘central’ is a relative term, whereby the grey shaded area of Figure 1 may constitute the central area];
A lighting box (18) mounted within the central aperture, the lighting box defining a lighting recess [note Figures 1 and 3];
One or more light sources (30) mounted to the lighting box and being positioned within the lighting recess [note Figure 5]; and
A diffuser plate (40) positioned over the one or more light sources and enclosing the lighting recess [note Figure 3].
With regards to Claim 3, Frommelt discloses the diffuser plate (40) extending in a horizontal plane defined by a lateral direction and a transverse direction [note Figures 4-5].
With regards to Claim 4, Frommelt discloses the bottom panel of the cabinet defines a footprint [e.g., (16)] in the horizontal plane [note Figure 1], and wherein the diffuser plate (40) covers over 60% of the footprint [note Figures 1 and 3].
With regards to Claim 5, Frommelt discloses the diffuser plate (40) being mounted to the bottom panel of the cabinet [note Figure 1: bottom panel of (11)].
With regards to Claim 6, Frommelt discloses the diffuser plate (40) sitting flush with the bottom panel of the cabinet [note Figures 1 and 3].
With regards to Claim 8, Frommelt discloses the one or more light sources (30) are oriented toward the diffuser plate (40) [note Figure 3].
With regards to Claim 10, Frommelt discloses the one or more light sources (30) including light-emitting diodes [Paragraph 29].
Claims 16 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frommelt et al. (DE 102014000573 A1).
With regards to Claim 16, Frommelt discloses a lighting assembly for an over-the-range appliance mountable over a cooktop appliance [Figures 1-5] including a cabinet (11) including a bottom panel [note Figure 1: bottom panel of (11)] defining a central aperture (16) [note ‘central’ is a relative term, whereby the grey shaded area of Figure 1 may constitute the central area], the lighting assembly including:
A lighting box (18) mounted within the central aperture, the lighting box defining a lighting recess [note Figures 1 and 3];
One or more light sources (30) mounted to the lighting box and being positioned within the lighting recess [note Figure 5]; and
A diffuser plate (40) positioned over the one or more light sources and enclosing the lighting recess [note Figure 3].
With regards to Claim 18, Frommelt discloses the diffuser plate (40) being mounted to the bottom panel of the cabinet [note Figure 1: bottom panel of (11)] and sitting flush with the bottom panel of the cabinet [note Figures 1 and 3].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Frommelt et al. (DE 102014000573 A1) as applied to Claims 1 and 16, respectively above, and further in view of Brown et al. (U.S. Patent 9,182,112 B2).
With regard to Claims 2 and 17, Frommelt discloses the claimed invention as cited above, but does not specifically teach the lighting box including a reflective panel or a reflective coating that at least partially defines the lighting recess.
Brown discloses, “By coating the panel 300 on one or more of the sides 302, 304, the light that reflects from the coating will reflect in some angles that exceed a critical angle and thus allow the light to escape or transmit out of the panel 300. The coating can also be patterned in order to achieve a desired light output in certain areas. For example, increasing the density of the pattern in one area of the coating 310 can increase the amount of light that is emitted from that area relative to an area that is less densely coated. The coating pattern could also include geometric shaping on the surface of the panel 300, such as by molding or etching small bumps onto the panel 300” [Column 4, Lines 25-36].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the lighting box of Frommelt to have incorporated the reflective coating of Brown that at least partially defines the lighting recess so as to improve illumination efficacy by ensuring the light is reflected outward towards the diffuser plate.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frommelt et al. (DE 102014000573 A1).
With regards to Claim 7, Frommelt discloses the claimed invention as cited above.  In addition, Frommelt discloses teaches a mounting surface [note Figure 5: where (24, 30) are mounted] that is spaced apart from the diffuser plate (40) by an illumination gap [note Figures 3 and 5], but does not specifically teach the gap being greater than about 20 millimeters.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have incorporated the gap to be greater than about 20 millimeters, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Such an obvious modification of having the gap greater than about 20 millimeters would ensure enough distance to allow the diffuser to spread the light as desired.
Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Frommelt et al. (DE 102014000573 A1) as applied to Claims 1 and 16, respectively above, and further in view of Kim et al. (U.S. Patent 7,275,852 B2).
With regards to Claim 9, Frommelt discloses the claimed invention as cited above, but does not specifically teach the lighting box defining a plurality of apertures and wherein the one or more light sources includes a plurality of light strips mounted to a backside of the lighting box, each of the plurality of light strips including a plurality of light sources that extend through the plurality of apertures into the lighting recess.
Kim teaches a lighting box (11, 30) defining a plurality of apertures (31) and wherein one or more light sources (20, 35) including a plurality of light strips mounted to a backside of the lighting box, each of the plurality of light strips includes a plurality of light sources (21) that extend through the plurality of apertures into a lighting recess [note Figures 1-2].
It would have been obvious to one ordinarily skilled in the art at the time of inventio to have modified the lighting box of Frommelt to define a plurality of apertures  and the one or more light sources including a plurality of light strips mounted to a backside of the lighting box, where each of the plurality of light strips includes a plurality of light sources that extend through the plurality of apertures into a lighting recess, as taught in principle by Kim, to provide greater control over the illumination via the plurality of lighting strips being driven independently.
Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Frommelt et al. (DE 102014000573 A1) as applied to Claim 1 above, and further in view of Caneba (U.S. Patent 10,041,687 B1).
With regard to Claims 11-12, Frommelt discloses the claimed invention as cited above, but does not specifically teach a ventilation duct positioned within the cabinet and having one or more intake vents positioned at the bottom panel of the cabinet; and an air handler fluidly coupled to the ventilation duct for urging a flow of exhaust air through the one or more intake vents and the ventilation duct (re: Claim 11), wherein the one or more intake vents are defined around a perimeter of the bottom panel of the cabinet and surround the diffuser plate (re: Claim 12).
Caneba discloses a ventilation duct positioned within a cabinet (90) and having one or more intake vents (102) positioned at a bottom panel of the cabinet [Figures 1-47], and an air handler (94) fluidly coupled to the ventilation duct for urging a flow of exhaust air through the one or more intake vents and the ventilation duct [note Figures 1-47], wherein the one or more intake vents (102) are defined around a perimeter of the bottom panel of the cabinet.
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the cabinet of Frommelt to have incorporated a ventilation duct positioned within the cabinet and having one or more intake vents positioned at the bottom panel of the cabinet and an air handler fluidly coupled to the ventilation duct for urging a flow of exhaust air through the one or more intake vents and the ventilation duct, wherein the one or more intake vents are defined around a perimeter of the bottom panel of the cabinet, as taught in principle by Caneba, so as to surround the diffuser plate.  Such an obvious modification is known within the art with respect to range hoods and would promote ventilation as needed for cooking.
Claims 13-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Frommelt et al. (DE 102014000573 A1) as applied to Claims 1 and 16, respectively above, and further in view of Nolan et al. (U.S. Publication 2019/0114935 A1).
With regard to Claims 13-15 and 20, Frommelt discloses the claimed invention as cited above, but does not specifically teach a camera assembly mounted to the bottom panel of the cabinet for obtaining images of the cooktop appliance (re: Claims 13, 20), wherein the camera assembly includes a camera positioned in front of the diffuser plate along a transverse direction and being oriented toward a burner of the cooktop appliance (re: Claim 14); and a display assembly mounted to a front of the cabinet, a controller operably coupled to the camera assembly and the display assembly, the controller being configured to display one or more images obtained by the camera assembly on the display assembly (re: Claims 15, 20).
Nolan teaches an over-the-range appliance [note Figures 1-6] including a camera assembly (114A-B) mounted to the bottom panel of a cabinet (120) for obtaining images of a cooktop appliance, wherein the camera assembly includes a camera (114A-B) being oriented toward a burner of the cooktop appliance; and a display assembly (112) mounted to a front of the cabinet, a controller (510A) operably coupled to the camera assembly and the display assembly, the controller being configured to display one or more images obtained by the camera assembly on the display assembly [note Figure 5].
It would have been obvious to one ordinarily skilled in the art at the time of invention to have modified the over-the-range appliance of Frommelt to have incorporated a camera assembly mounted to the bottom panel of the cabinet for obtaining images of the cooktop appliance, wherein the camera assembly includes a camera positioned in front of the diffuser plate along a transverse direction and being oriented toward a burner of the cooktop appliance, and a display assembly mounted to a front of the cabinet, a controller operably coupled to the camera assembly and the display assembly, whereby the controller being configured to display one or more images obtained by the camera assembly on the display assembly, as taught in principle by Nolan, in order to provide additional viewing means/angles for cooking and record as needed via the camera.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, but is not considered exhaustive: U.S. Patent 9,441,810 B2 to Kennedy et al. (U.S. Patent 9,441,810 B2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M HAN whose telephone number is (571)272-2207. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane I Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Thursday, October 27, 2022

/Jason M Han/Primary Examiner, Art Unit 2875